Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are pending in the present application with claims 1 and 10 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to an apparatus (i.e., a machine) and claim 10 is directed to a method (i.e., a process).  Accordingly, claims 1-10 are all within at least one of the four statutory categories.  35 USC §101.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A medical information processing apparatus comprising a processing circuitry configured: 
to evaluate each of a plurality of machine learning models on a basis of an output result from each of the machine learning models obtained by inputting mutually same medical data to the machine learning models and success/failure judgment results on the output results, the plurality of machine learning models being created from a plurality of pieces of medical data and either created from at least partially mutually-different medical data or created under mutually-different parameter conditions; and 
to cause results of the evaluation on the machine learning models to be displayed in such a manner that comparison is possible.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind evaluate a number of machine learning models by comparing output results of the machine learning models to success/failure judgement results.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claim 2 further defines the at least one abstract idea (and thus fails to make the abstract idea any less abstract).  Specifically, claim 2 calls for judging success/failure of the output results from other machine learning models on a basis of the output result from one machine learning model and a diagnosis made by a medical doctor from the medical data input to the machine learning model which again can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical information processing apparatus comprising a processing circuitry (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured: 
to evaluate each of a plurality of machine learning models on a basis of an output result from each of the machine learning models obtained by inputting mutually same medical data to the machine learning models and success/failure judgment results on the output results, the plurality of machine learning models being created from a plurality of pieces of medical data and either created from at least partially mutually-different medical data or created under mutually-different parameter conditions (mere field of use limitation as noted below, see MPEP § 2106.05(h)); and 
to cause results of the evaluation on the machine learning models to be displayed in such a manner that comparison is possible (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the processing apparatus, processing circuitry, and displaying the evaluation results, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations specifying how the machine learning models are created from various pieces of medical data and created from partially different data or under different parameter conditions, the Examiner submits that these additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 10 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 10 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3-4: These claims call for displaying a quantity of output results corresponding to a designated condition and doing so in correspondence with the medical data and diagnosis results made by the doctors which amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 5-6: These claims recite how the machine learning models are created with data from the same medical facility or different medical facilities which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 7: This claim calls for displaying information about medical facilities which amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 8-9: These claims call for displaying results of the evaluation on the second machine learning model so that comparison is possible and on a basis of a setting set in advance regarding whether the results are to be disclosed or undisclosed which amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to the processing apparatus, processing circuitry, and displaying the evaluation results, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the machine learning models are created from various pieces of medical data and created from partially different data or under different parameter conditions, the Examiner submits that these additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Essington et al. (“Essington”):

Regarding claim 1, Wubbels discloses a medical information processing apparatus comprising a processing circuitry (processing system 1600 in Figure 16 includes processor 1602) configured:
to evaluate each of a plurality of machine learning models on a basis of an output result from each of the machine learning models obtained by inputting ... medical data to the machine learning models and success/failure judgment results on the output results (column 7, lines 43-47 discuss measuring/evaluating accuracy of multiple machine learning models by determining a number of responses (output results) of each model that match responses of a reference member (success/failure judgement results), where the response/output result of each machine learning model is obtained by inputting medical data to the model per column 2, lines 17-34 and column 3, line 65 through column 4, line 3), the plurality of machine learning models being created from a plurality of pieces of medical data (column 4, lines 23-26 notes that the model (and thus the various models of column 7, lines 35-36) is/are trained with a variety of medical imagery) and either created from at least partially mutually-different medical data or created under mutually-different parameter conditions (column 7, lines 35-38 discusses how the models have different hyperparameters such as different numbers of layers and neurons); and 
...
However, Wubbels appears to be silent regarding the medical data being input to the machine learning models to be mutually same medical data and causing results of the evaluation on the machine learning models to be displayed in such a manner that comparison is possible.
Nevertheless, Essington teaches that it was known in the machine learning art to evaluate each of a plurality of machine learning models on the same evaluation dataset ([0047]) and to display evaluation results of the machine learning models so that comparison is possible ([0039], [0042], [0043]) which advantageously facilitates comparison of the machine learning models and selection of a well-performing machine learning model ([0005] and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical data being input to have been the mutually same medical data and to have caused the results of the evaluation on the machine learning models to be displayed in such a manner that comparison is possible in the system of Wubbels as taught by Essington to advantageously facilitate comparison of the machine learning models and selection of a well-performing machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Wubbels/Essington combination discloses the medical information processing apparatus according to claim 1, further including wherein, on a basis of the output result from one of the plurality of machine learning models and a result of a diagnosis made by a medical doctor from the medical data input to the machine learning model, the processing circuitry judges success/failure of the output results from one or more other machine learning models (column 7, lines 45-55 of Wubbels discusses how accuracy of each model is based on a number of responses matching those of the reference member and then the optimal machine learning models are selected (i.e., success/failure of each model is judged); also  column 4, lines 4-6 notes how the reference member can be a professional trained to classify inputs, where such professional is a “medical professional” because the inputs are medical data per column 2, lines 17-34 and column 3, line 65 through column 4, line 3 as noted above and the professional is a medical doctor per column 3, lines 35-37; accordingly, the success/failure of the output results of the other machine learning models is judged on a basis of a result of a diagnosis made by a medical doctor from the medical data input to one of the machine learning models; furthermore, the success/failure of the output results of the other machine learning models is judged on a basis of the output result from the one of the machine learning models because the one of the machine learning models and the other machine learning models are all judged based on the medical doctor diagnosis; this interpretation is consistent with the first and second full paragraphs on page 12 of the specification).

Regarding claim 3, the Wubbels/Essington combination discloses the medical information processing apparatus according to claim 1, further including wherein, among the output results output from the machine learning models, the processing circuitry displays a quantity of output results corresponding to a designated condition for each of the machine learning models ([0039], [0040], and [0042] of Essington discuss how the evaluation (output) results from the models can include a number (quantity) of true positives, true negatives, etc. regarding for instance a two-class classification scheme (designated condition) which are then displayed per [0043]; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed evaluation results including quantities of results corresponding to a designated condition for the models in the system of Wubbels as taught by Essington to advantageously facilitate comparison of the machine learning models and selection of a well-performing machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 5, the Wubbels/Essington combination discloses the medical information processing apparatus according to claim 1, further including wherein the plurality of machine learning models include a first machine learning model created from the plurality of pieces of medical data obtained at a mutually same medical facility (column 12, lines 3-5 of Wubbels discusses how the medical image data is from a particular hospital (mutually same medical facility).

Claim 10 is rejected in view of the Wubbels/Essington combination as discussed above in relation to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Essington et al. (“Essington”) as applied to claim 3, and further in view of EP Patent No. 3,182,283 to Duggan et al. (“Duggan”) and U.S. Patent App. Pub. No. 2020/0311615 to Jammalamadaka et al. (“Jammalamadaka”):
Regarding claim 4, the Wubbels/Essington combination discloses the medical information processing apparatus according to claim 3, further including wherein the processing circuitry displays the output results corresponding to the designated condition (the output results corresponding to the designated condition are displayed per the Wubbels/Essington combination as noted in claim 3), ...
However, the Wubbels/Essington combination appears to be silent regarding medical data related to the output results and results of diagnoses made by medical doctors from the medical data also being displayed so as to be kept in correspondence with one another.
Nevertheless, Duggan teaches (Figure 7) that it was known in the machine learning art to display output results for a plurality of machine learning models and input data to the machine learning models while Jammalamadaka teaches (Figure 5) that it was known in the machine learning art to display output results in correspondence with observed values for a plurality of machine learning models which would facilitate effective comparison of a plurality of machine learning models for improved selection thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the displaying of the output results of the Wubbels/Essington combination to further include displaying the input data related to the output results (which is medical data in the case of the Wubbels/Essington combination) and actual observed values (which is the results of diagnoses made by medical doctors in the case of the Wubbels/Essington combination) from the input/medical data so as to be kept in correspondence with one another as taught by Duggan and Jammalamadaka to facilitate effective comparison of a plurality of machine learning models for improved selection thereof and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Essington et al. (“Essington”) as applied to claim 1, and further in view of U.S. Patent App. Pub. No. 2019/0124479 to Garg et al. (“Garg”):
Regarding claim 6, the Wubbels/Essington combination discloses the medical information processing apparatus according to claim 1, but appears to be silent regarding  wherein the plurality of machine learning models include a second machine learning model created from the plurality of pieces of medical data obtained at a plurality of medical facilities.
Nevertheless, Garg teaches ([0072]-[0073]) that it was known in the healthcare informatics art to train machine learning algorithms on data from different clinics/hospitals to improve data gathering and processing of the data and determine trends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a second of the machine learning models of the Wubbels/Essington combination to be created from a plurality of pieces of medical data obtained at a plurality of medical facilities as taught by Garg to improve data gathering and processing of the data, lead to a more robust and accurate model, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 7, the Wubbels/Essington/Garg combination discloses the medical information processing apparatus according to claim 6, further including wherein the processing circuitry displays information about each of the plurality of medical facilities related to the creation of the second machine learning model ([0101] and Figure 4C of Garg discuss/illustrate displaying logs for the various clinics where such logs are related to the creation of the machine learning algorithm because the trends predicted by the machine learning algorithm are related to “datums” ([0012]) and the datums are related to the logs (Abstract); similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display information about each of the plurality of medical facilities related to the creation of the second machine learning model as taught by Garg to facilitate creation and training of the second machine learning model to lead to a more robust and accurate model, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 8, the Wubbels/Essington/Garg combination discloses the medical information processing apparatus according to claim 6, further including wherein the processing circuitry displays the results of the evaluation on the second machine learning model made at the plurality of medical facilities related to the creation of the second machine learning model in such a manner that comparison is possible (as noted in relation to claim 1, Essington already teaches that it was known in the healthcare informatics art to evaluate each of a plurality of machine learning models and display evaluation results of the machine learning models so that comparison is possible ([0039], [0042], [0043]) which advantageously facilitates comparison of the machine learning models and selection of a well-performing machine learning model ([0005] and [0043]); accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the results of the evaluation on the second machine learning model made at the plurality of medical facilities related to the creation of the second machine learning model of the system of the Wubbels/Essington/Garg combination so that comparison is possible as taught by Essington to advantageously facilitate comparison of the machine learning models and selection of a well-performing machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Essington et al. (“Essington”) and U.S. Patent App. Pub. No. 2019/0124479 to Garg et al. (“Garg”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2014/0188517 to Arai (“Arai”):
Regarding claim 9, the Wubbels/Essington/Garg combination discloses the medical information processing apparatus according to claim 8, but appears to be silent regarding wherein the processing circuitry controls the display of the results of the evaluation on the second machine learning model, on a basis of a setting established in advance as to whether the results of the evaluation on the second machine learning model are to be disclosed or undisclosed.
Nevertheless, Arai teaches ([0013]-[0014]) that it was known in the healthcare informatics art to display information items according to an information concealing level (setting) established in advance such that some items are concealed (undisclosed) and some items are not concealed (disclosed) which advantageously protects sensitive information from disclosure to unintended parties and thus limits illicit use thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display of the results of the evaluation on the second machine learning model to be controlled on a basis of a setting established in advance as to whether the results of the evaluation on the second machine learning model are to be disclosed or undisclosed in the system of the Wubbels/Essington/Garg combination as taught by Arai to advantageously protect sensitive information from disclosure to unintended parties and thus limit illicit use thereof and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686